Citation Nr: 1709606	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable extraschedular rating for service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision in August 2015 denying an increased rating for the service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in October 2016 vacating the Board's decision to the extent that the Board determined that referral of the claim for extraschedular  consideration was not warranted.  That issue is now before the Board for further proceedings pursuant to the Court's decision.  The Veteran did not challenge the Board's determination as to the proper schedular disability rating for the disability.  Thus, that issue is no longer before the Board.  

The issue of service connection for a skin condition on the tip of the fifth metacarpal joint of the right hand little finger has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).


FINDING OF FACT

The symptomatology of decreased hand strength, stiffness, swelling, decreased dexterity, and angulation deformity are contemplated by the rating schedule even though a noncompensable rating is assigned as the maximum available rating for that disability, and the Veteran has not claimed nor does the evidence show that his service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger caused marked interference with his employment or required hospitalization.  
CONCLUSION OF LAW

The criteria for assignment of a compensable extraschedular rating for service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger, to include referral for extraschedular consideration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a compensable extraschedular rating for his service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger.  The Board previously denied this appeal in August 2015.  In its memorandum decision, the Court vacated the Board's determination that referral of his claim for extraschedular consideration was not warranted.  The Court found that the Board did not discuss favorable evidence, including symptoms of decreased hand strength, decreased hand dexterity, stiffness, swelling, and angulation deformity reported in April 2007 and August 2011 VA examination reports.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Rating Schedule

The Veteran's disability is rated under Diagnostic Code (DC) 5230 of 38 C.F.R. § 4.71.  The rating schedule is as follows:

5230   Ring or little finger, limitation of motion:


Any limitation of motion
0
0

VA must, in addition to applying schedular criteria, take into consideration functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996); see also Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (section 4.59 is not an independent provision that may be applied without an underlying DC).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

The first sentence of section 4.40 describes the possible manifestations of functional loss: decreased or abnormal excursion, strength, speed, coordination, or endurance.  The second sentence announces the imperative that the medical examination expresses functional loss "with respect to all these elements."  The third sentence shifts focus and announces some of the potential causes of functional loss: missing bones or muscles, deformity, defective innervation, or pain.  Pain is therefore considered a cause, and not simply a manifestation, of functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

Six factors, as set forth in section 4.45, are important in evaluating the disability of a joint: Less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. at 37.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

However, DC 5230 is the only DC applicable to a right ring finger disability based on limitation of motion and that limitation of motion of the right ring finger does not warrant a compensable disability rating.  Sowers, 27 Vet. App. at 480.  Thus, any level of disability in this manner warrants a zero percent rating under DC 5230.  Id.  

Extraschedular Referral

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

B.  Discussion
  
In this case, referral for extraschedular consideration is not warranted.  

As the Court pointed out in its memorandum decision, the Veteran has decreased hand strength, decreased hand dexterity, stiffness, swelling, and angulation  deformity as reported in April 2007 and August 2011 VA examination reports. 

Other evidence, not cited by the Court, demonstrates how these symptoms affect the Veteran in his daily life.  For instance, a coworker wrote in October 2008 that the Veteran had difficulty handling the mail due to the weight and bulk of the materials, and the Veteran had told him it was difficult to drive and was constantly in pain.  Similarly, the Veteran's supervisor wrote in September 2009 that the Veteran's pain had created a problem in doing his work.  

The Veteran's condition is rated under DC 5230, which contemplates limitation of motion of the ring or little finger and assigns a non-compensable rating for any such limitation.  The symptomatology noted, such as decreased hand strength, stiffness, swelling, decreased dexterity and angulation deformity, all fall under the umbrella of limitation of motion and pain on motion.  See Sowers, 27 Vet. App. at 480.  Thus, these symptoms are contemplated by the rating schedule even though a noncompensable rating is the maximum available rating for that disability.  See id.    

The Veteran has not demonstrated that the symptomatology of his fifth metacarpal joint of the right hand little finger causes any functional impairment or symptoms not contemplated by the rating schedule.  See, e.g., Doucette v. Shulkin, No. 15-2818, LEXIS 319 *7 (U.S. Vet. App. Mar. 2017) (rating criteria encompass resultant functional effects of contemplated symptoms).

In this regard, the April 2007 VA examination shows complaints of gastric discomfort and skin rash resulting from medication for the disability.  The VA medical records, such as in May 2008 and September 2011, show treatment for dermatitis and psoriasis involving recurrent fissured rash over the finger tips.  

If a service-connected disability causes another disability to occur, the appropriate course is to grant secondary service connection and rate the disabilities separately.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Accordingly here, the Board has referred, in the introduction section herein above, the claim of service connection for a skin condition on the fingertip.  As the Board previously noted in its August 2015 rating decision, the Veteran is already service connected for gastritis, and that issue is not on appeal.  (Service connection for gastritis was granted as secondary to a different orthopedic disability, but on the basis of his medications.)  Thus, although these symptoms are not contemplated by DC 5230, they are symptoms of different disabilities that are contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration cannot be made on the basis of those symptoms when considering the instant residuals of a fracture of the fifth metacarpal joint of the right hand little finger.  

In conclusion, all of the symptoms identified by the record as associated with the service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger are functional loss and other factors that are expressly contemplated by the rating schedule as set forth in §§ 4.40, 4.45, and 4.59.  

Finally, the Veteran has not claimed nor does the evidence show that his service-connected disability causes marked interference with his employment or required hospitalization.

For these reasons, referral for consideration of an extraschedular rating is not warranted.  There is no doubt to resolve in the Veteran's favor in reaching this outcome.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.  


ORDER

A compensable extraschedular rating for service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


